Case 1:18-cv-03544-BPG Document 19-2 Filed 03/08/19

IN THE U.S. DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
Lester W. Causey, Jr. *
Plaintiff *
v. * Case No.: BPG 18-3544
Kelly’s Collision, LLC et al. *
Defendants ;

 

1.

DECLARATION OF HOWARD B. HOFFMAN

I, Howard B. Hoffman, Esq., am at least 18 years of age and competent to testify, and I
aim not a party to, or related to a party, in this action. I serve as counsel to the Plaintiff in
the above-referenced matter.

I am an attorney in private practice, and I concentrate on employment law. From 1999 to
2002, I practiced in two prominent boutique employment law firms representing
management clients. I have been practicing law since December 1999. I am admitted to
the Maryland bar (since 1999), the District of Columbia bar (since 2007), and the Virginia
bar (since 2015), as well as the U.S. Court of Appeals for the Fourth Circuit, the U.S.
District Court for the District of Maryland,! and the U.S. District Court for Eastern
District of Virginia. I have extensive experience prosecuting and defending wage and
hour cases and other employment law cases. I opened my own Firm in 2002. On huly 1,
2018, the practice began operating as Hoffman Employment Law, LLC. I currently
employ two associate attorneys, Jordan §. Liew, Esq. and Gregory B. Herbers, Esa.

I have maintained time and costs records in this case, which I have placed into

“RocketMatter”© software. The time records set forth as Exhibit 2-A are true and correct

Page |

 

 

   

eee enna yereeanencm ices
Case 1:18-cv-03544-BPG Document 19-2 Filed 03/08/19 Page 2 of 7

records of time entries inputted on a daily basis and are contemporaneous business
records held in the ordinary course by my private law practice. The time records reflect
actual time expended in the prosecution of this litigation (the “RocketMatter” entries
have not been placed into the Court’s required lodestar billing format). The time incurred
is a reasonable amount, necessarily incurred in order to complete basic objectives in the
prosecution of this matter. The time reflects the number of issues that the Defendants
have or could raise as a defense in this case. I have also, to the fullest extent practical,
specified the time spent per task, and I have avoided the practice of block billing,

. Through today’s date (March 8, 2019), I have incurred a minimum of 10.2 hours in this
case at $400.00/hour (see below for basis for this claimed hourly rate), for a total value of
$4,080.00. I was generally responsible for all matters and facets of this case. My
associate attorney, Gregory B. Herbers, Esq., assisted with the majority of the work in
this case, and his recorded time through March 8, 2019 was 17.2 hours at a rate of
$205/hour. (Mr. Herber’s appearance was not entered in this case as he is not yet a
member of the Federal bar for the U.S. District Court for the District of Maryland). My
associate attorney, Jordan S. Liew, Esq., whose appearance was entered in this case,
assisted with this case as well, and his recorded time through March 8, 2019 was 3.2
hours at a rate of $205/hour. The total time is 30.6 hours valued at $8,182.00.

. My itemized and reimbursable listed costs in this case are $596.95, consisting of the
filing fee, service of process, and transmitting a settlement check to Mr. Causey via US
Priority Mail (tracking).

. Therefore, the total fees and costs incurred to date are $8,778.95.

 

I gained admission to this Court in January 2000.

Page 2

 

 
7.

10.

Case 1:18-cv-03544-BPG Document 19-2 Filed 03/08/19 Page 3 of 7

By accepting $8,495.00 for fees and cost reimbursement to Plaintiff's FLSA claims, I am
therefore discounting (“writing down”) part of our time as it relates to this settlement.

In the course of representing businesses and some individuals, I include and bill to my
clients any disbursements representing the same costs incurred in this case (e.g., postage,
copies, conference calls, court reporters, experts, etc.).

I am an honors graduate of University of Maryland School of Law (May, 1999), where I
was the recipient of the “Shawe & Rosenthal” employment law prize, and the “Joseph
Bernstein Prize” (for excellence in legal writing). I have been a member of the Maryland
bar since December 1999 and this Court since January 2000. I have been a Contributing
Revisions Editor, Fair Labor Standards Act (BNA/ABA) since 2002. I was asked to
speak at a seminar in December 2012, for Maryland Employment Lawyers Association
titled “Bringing Your First FLSA Collective Action: The Guts and Glory Of Overtime
Wage Cases.” I was selected to speak at a Lorman seminar in June 2013 to discuss
principles of law under the FLSA. Most recently, I received the honor of being
designated a “SuperLawyer”® in employment law in both Maryland and the District of
Columbia (2016-2019).

As stated, I have extensive experience in prosecuting and defending wage and hour
lawsuits, and that makes me rather uniquely qualified to provide this Declaration. Many
of the well-known reported decisions in the District of Maryland addressing overtime and
minimum wage rights, are cases that I have either prosecuted (represented the employee)
or defended {represented the employer). These notable and widely cited decisions
include, but are not limited to: Rose v. New Day Financial, et al., 816 F.Supp.2d 245,

2011 WL 4103276 (D. Md. Oct. 5, 2011) (Quarles, J.) (represented employer; motion to

Page 3

 

 
HH.

Case 1:18-cv-03544-BPG Document 19-2 Filed 03/08/19 Page 4 of 7

compei class-waiver arbitration granted); Chapman et_al. v. Qurisman Chevrolet Co.,
Inc., 2011 WL 2651867 (D. Md. 2011) (Williams, J.) (representation of employee class
in minimum wage dispute; summary judgment for employer denied); Williams et al. v.
ezStorage Corp., 2011 WL 1539941 (D. Md. Apr. 21, 2011) (Bennett, J.) (conditional
certification of FLSA collective action on behalf of employees); Gionfriddo et_al, v.
Jason Zink, LLC, et al., 769 F.Supp.2d 880 (D. Md. 2011) (Bennett, J.) (represented
employer in FLSA case; granting motion for decertification); Dorsey et al. v. The Greene
Turtle Franchising Corp., 2010 WL 3655544 (D. Md. 2010) (Blake, J.) (represented
employees; grant of conditional certification of FLSA collective action); Williams et al.
y. Long (d/b/a “Charm City Cupcakes”), 585 F.Supp.2d 679 (D. Md. 2008) (Grimm, J.)
(represented employees; grant of conditional certification of FLSA collective action
(widely cited in District}); Spencer v. Central Services, LLC, et al., Case No. CCB-10-
3469, 2012 WL 142978 (D. Md. Jan. 13, 2012) (grant of attorneys’ fees and costs in
FLSA case); Dorsey et al. v. TGT Consulting, LLC, 888 F.Supp.2d 670, 2012 WL
3629209 (D, Md. Aug. 20, 2012) (Blake, J.) (holding employee’s earning statements
were insufficient to inform employees of FLSA’s tip credit requirements); Saman_v.

LDBP, Inc., 2012 WL 5463031 (D. Md. Nov. 7, 2012) (Chasanow, J.) (dismissal of

 

supplemental state claim of wrongful discharge in FLSA case). Several of the
aforementioned decisions resulted in additional precedent setting decisions in that same
case, although they are not cited here.

Additionally, while I would like to remain modest about my accomplishments in my
nineteen (19) years of practice, two of the more frequently cited published decisions

involving the First Amendment rights of law enforcement whistleblowers, decided by the

Page 4

 
12.

13,

Case 1:18-cv-03544-BPG Document 19-2 Filed 03/08/19 Page 5 of 7

U.S. Court of Appeals for the Fourth Circuit within the last decade, are cases that I
prosecuted on behalf law enforcement whistleblowers, see, e.g., Andrew vy. Clark, 561
F.3d 261 (4™ Cir. 2009) (representation of law enforcement officer in claim of First
Amendment retaliation and due process); Durham v. Jones, 737 F.3d 291 (4" Cir. 2013)
(affirming judgment of judgment was obtained in the amount of $1,112,200.00 against
Somerset County Sheriff; defeating claims of qualified immunity in First Amendment
retaliation case).

Moreover, my work frequently casts me into the spotlight. By way of example, I have
been quoted, or my work has been featured, in the following news articles: “Deputy Gets
Powers Back,” The Maryland Daily Record, Pg. 1A, Aug. 14, 2013; “Tip & Fight; Famed
Baltimore Restaurant Sip & Bite on the Hook for Unfair Labor Practices,” Baltimore City
Paper (“Mobtown Beat column”), Aug. 21, 2013; “Sheriff Owes Deputy $1.1M,” The
Maryland Daily Record, Pg. 1A, December 11, 2013; “Pet Peeve — Outcry Over
Baltimore County Animal Shelter Erupts in Free-Speech Lawsuit,” Baltimore City Paper
(“Mobtown Beat column”), June 4, 2014; “State Courts Can Decide Overtime Disputes,
Enhance Damages,” The Maryland Daily Record, Pg. 1A, Aug. 18, 2014. My Section
1983 work on behalf of animal advocates in Baltimore County, Fancy Cats Rescue Team,
Inc., et_al. v. Baltimore County, Md., et al., BPG 14-1073, gained nationwide attention.
See http://www.chicagotribune.com/lifestyles/pets/ct-pets-shelter-silence-0129-
20150129-story.html (“Bredar’s decision could have implications around the country.”)
Hoffman Employment Law, LLC has not charged (and will not charge) the Plaintiff in
this case for any of the costs or fees that have been incurred in this case. No contingency

fee is being charged to Plaintiff.

Page 5

 
14.

15.

ai.

22,

Case 1:18-cv-03544-BPG Document 19-2 Filed 03/08/19 Page 6 of 7

The Plaintiff will receive $10,000.00, less appropriate withholdings, which is slightly less
than the maximum amount of his compensatory damages. While this is not typical, the
case was complex and the Plaintiff desired to settle his claim at this amount. The amount
is fair and reasonable given the Plaintiff's independent desire to settle his claims for
$10,000.00.

In my opinion, the payment of the sums as settlement to the Plaintiff, with no legal fees
or costs charged to the Plaintiff, represents a fair and reasonable resolution to her FLSA
claims, based on my experience handling scores of FLSA cases and the specific issues
involved in this case, particularly given circumstances unique to the Plaintiff. Naturally,
Plaintiff supports the settlement outcome in this case.

Before | began my nineteenth year of practice, I received awards of $300.00 an hour,
under an old lodestar guideline, in the followig cases: Chapman etal. v. Ourisman

Chevrolet _Co., Inc., 2011 WL 2651867 (D. Md. 2011) (Williams, J.) (granting

 

$300.00/hour to Hoffman based on review of credentials and declarations of attorneys in
the community); Spencer v. Central Services, LLC, et al., Case No. CCB-10-3469, 2012
WL 142978 (D. Md. Jan. 13, 2012) (Blake, J.) (granting Hoffman $300.00/hour in
attorneys’ fees, referring to Hoffman’s work as “laudable”, and granting all time
requested by Hoffman in an FLSA case); Durham v. Jones, WMN 10-2534, 2012 WL
3985224 (D. Md. Sept. 10, 2012) (Nickerson, J.) (granting Hoffman $300.00/hour, and
remarking that Hoffman’s timesheets “thoroughly account[ed]” for claimed hours). I was
most recently awarded an increase to $400/hour in Jackson et al. v. Egira, LLC, et_al.,

RDB 14-3114, 2016 WL 5815850 (D. Md. Oct. 5, 2016).

Page 6

 
Case 1:18-cv-03544-BPG Document 19-2 Filed 03/08/19 Page 7 of 7

I am requesting that the Court value my time at a rate of $400.00 an hour in this case,
although the effective hourly rate is slightly lower as I have discounted my legal fees and
costs in the interest of settlement. This rate is consistent with the revised Lodestar
Guidelines adopted by the U.S. District Court, especially for an attorney who regularly
handles precedent-setting decisions, whose work attracts and receives media attention,
and who regularly speaks on employment law topics, including to fellow attorneys. The
complexity, duration, and skill required in this case deserve a rate of $400.00.

23. Additionally, | am requesting that the Court value the time of my associates, Messrs.
Herbers and Liew, at an hourly rate of $205/hour. This rate is consistent with the revised
Lodestar Guidelines adopted by the U.S. District Court. Messrs. Liew and Herber’s
education and experience are outlined in their respective Declarations. I believe that the
market rate assigned to these lawyers is also very appropriate, given my own review of
associate time in other cases in which I have defended. I am also very satisfied with the
level of delegation of attorney work to associate attorneys in this case, which served to

keep fees/costs to a minimum.

DECLARANT FURTHER SAYETH NAUGHT

I solemnly affirm under the penalties of perjury that the contents of the foregoing are true

and correct.

L

Howard B. fle Esq.

 

March 8, d.

Page 7

 
